988 A.2d 878 (2010)
295 Conn. 904
Catherine FARRELL et al.
v.
TWENTY-FIRST CENTURY INSURANCE COMPANY.
Supreme Court of Connecticut.
Decided February 9, 2010.
Campbell D. Barrett and Jon T. Kukucka, Hartford, in support of the petition.
Dennis M. Laccavole, Bridgeport and Andrew M. McPherson, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 118 Conn.App. 757, 985 A.2d 1076 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly affirmed the trial court's grant of summary judgment based on its determination that there was no agreement to arbitrate?"
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.